DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a fluid heating/cooling device configured to receive the first fluid … and receive the second fluid in claim 1;
a first fluid heating/cooling device in claim 6;
a second fluid heating/cooling device in claim 6; and
a third heating/cooling device in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the optical detector flow cell is connected with the mixer through a conduit without any intervening structures including a column between the mixer and the optical detector flow cell” in lines 10-11.  However, the original disclosure discloses that heating/cooling element 318 (and, presumably, conduit) between mixer 319 and flow cell 321.  Furthermore, the original disclosure does not disclose the specific structure of heating/cooling 318.  Because the specific structure of heating/cooling element 318 is not disclosed, one having ordinary skill in the art would not be able to conclude that the heating/cooling element 318 does not have any column structure of any column type or that performs any function.  For example, one having ordinary skill in the art would not be able to conclude that heating/cooling element 318 did not have a column that provided structural support for the housing of the heating/cooling element 318.  Therefore, the original disclosure does not support that inventor at the time the application was filed, had possession of the claimed invention.  The examiner respectfully suggests replacing “structures including a column” with --structures comprising a chromatographic separation column --.
Claims 9 and 17 have a limitation similar to that of claim 1 and are rejected and interpreted in a similar way.
Claims 2-8 and 10-16 depend on claims 1 or 9 and are rejected for inheriting the same problem.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the optical detector flow cell is connected with the mixer through a conduit without any intervening structures including a column” in lines 10-11.  It is unclear if the phrase “including a column” is merely an example of an excluded intervening structure, or if the phrase means that excluded intervening structures must include a column.  The examiner has interpreted the claim to mean “wherein the optical detector flow cell is connected with the mixer through a conduit without any intervening structures comprising a chromatographic separation column” (i.e. that excluded intervening structures must include a chromatographic separation column).
Claims 9 and 17 have a limitation similar to that of claim 1 and are rejected and interpreted in a similar way.
Claims 2-8 and 10-16 depend on claims 1 or 9 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 6, 8, 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,772,287 issued to Al-Moniee et al. (“Al-Moniee”) in view of U.S. Patent Application Publication 2011/0167898 by Zhou et al. (“Zhou”), U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”) and U.S. Patent 9,764,251 issued to Berg et al. (“Berg”).

As for claim 1, Al-Moniee discloses a system for controlling fluid parameters within a detector comprising:
a first fluid pump manager (14a) configured to control a flow of a first fluid;
a second fluid pump manager (14b) configured to control a flow of a second fluid;
a mixer (20) configured to receive the first fluid and the second fluid;
an optical detector flow cell (24) configured to receive a fluid mixture directly (note the continuous fluid connection between 20 and 24) from the mixer (20); and
	Al-Moniee does not disclose a heating/cooling device as recited, in part, because Al-Moniee does not disclose an oven for the mixer and the optical detector flow cell.
	However, Zhou discloses an oven (12) for a mixer (13) and an optical detector flow cell (16).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Al-Moniee to include the oven as disclosed by Zhou in order to allow a user to control the temperature of the mixer and optical detector flow cell as desired (Zhou: paragraph [0049]).
Al-Moniee as modified by Zhou does not disclose a heating/cooling device as recited
However, Thurbide discloses a fluid heating/cooling device (114, 114) configured to receive a first fluid from a first fluid pump manager (106) and receive a second fluid from a second fluid pump manager (112).  Thurbide also discloses the heating/cooling devices are located upstream an oven (122).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Al-Moniee and Zhou by including the heating/cooling device as disclosed by Thurbide in order to raise the temperature of the fluids closer to the oven temperature (Thurbide: col. 4, lines 62-65).
	Al-Moniee as modified by Zhou and Thurbide does not recite a pressure regulator as recited.
	However, Berg recites a pressure regulator (148) located downstream of an optical detector flow cell (192) and configured to actively control a pressure at the optical detector flow cell (col. 4, lines 15-20).
Berg and the Al-Moniee-Zhou-Thurbide combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the pressure regulator of Berg with the system of the Al-Moniee-Zhou-Thurbide combination by connecting the pressure regulator of Berg to the outlet of the optical detector flow cell of Al-Moniee as suggested by Berg, and that in combination, the pressure regulator and the optical detector flow cell merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of the Al-Moniee-Zhou-Thurbide combination by including the pressure regulator as disclosed by Berg to achieve the predictable result of controlling the fluid pressure at the outlet of the optical detector flow cell.

As for claim 6, Al-Moniee as modified by Zhou, Thurbide and Berg discloses that the fluid heating/cooling device (Thurbide: 114, 114) includes a separate first (Thurbide: 114) and second (Thurbide: 114) fluid heating/cooling device located downstream of the first fluid pump manager and the second fluid pump manager, respectively (Thurbide: see Fig. 1), the system further comprising:
a third fluid heating/cooling device (Thurbide: 114) located downstream of the mixer (Al-Moniee: 113 and Thurbide: 116 and Berg: 126) configured to control a temperature of the fluid mixture prior to entering the optical detector flow cell (Al-Moniee: 24 and Thurbide: 128 and Berg: 192).

As for claim 8, Al-Moniee as modified by Zhou, Thurbide and Berg discloses the system of claim 1 (see the rejections of claim 1 above).
Al-Moniee as presently modified by Zhou, Thurbide and Berg does not disclose a controller as recited.
However, Berg discloses a controller (Berg: col. 4, lines 26-29) configured to control operation of a first fluid pump manager (Berg: 112), a second fluid pump manager (Berg: 118), other individual modules (col. 4, lines 26-29), and a pressure regulator (Berg: 148).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Al-Moniee, Zhou, Thurbide and Berg to include the controller as disclosed by Berg in order to automate the system of Al-Moniee, Zhou, Thurbide and Berg.
Al-Moniee as presently modified by Zhou, Thurbide and Berg discloses a controller (Berg: col. 4, lines 26-29) configured to control operation of the first fluid pump manager (Al-Moniee: 14a and Berg: 112), the second fluid pump manager (Al-Moniee: 14b and Berg: 118), the first preheater (Thurbide: 114), the second preheater (Thurbide: 114), and the pressure regulator (Berg: 148) in order to control a temperature (Zhou: paragraph [0049 and Thurbide: col. 4, lines 62-65), pressure (Berg: col. 4, lines 15-20), and composition of the fluid mixture (Al-Moniee: col. 8, lines 27-45) within the optical detector flow cell.
Regarding the recitation that the structures are controlled in order to measure the miscibility of various fluid compositions, the examiner notes that this recitation describes the intended use of the apparatus and does not distinguish the claimed invention over the prior art.

As for claims 17 and 9, Al-Moniee discloses a system for monitoring miscibility and phase separation of fluid mixtures comprising:
a first fluid pump manager (14a) configured to control a flow of a first fluid;
a second fluid pump manager (14b) configured to control a flow of a second fluid;
a mixer (20) configured to receive the first fluid and the second fluid and create a fluid mixture;
an optical detector flow cell (24) configured to receive the fluid mixture directly (note the continuous fluid connection between 20 and 24) from the mixer (20).
Al-Moniee does not disclose a first preheater and a second preheater as recited, in part, because Al-Moniee does not disclose an oven for the mixer and the optical detector flow cell.
However, Zhou discloses an oven (12) for a mixer (13) and an optical detector flow cell (16).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Al-Moniee to include the oven as disclosed by Zhou in order to allow a user to control the temperature of the mixer and optical detector flow cell as desired (Zhou: paragraph [0049]).
Al-Moniee as modified by Zhou does not disclose a first preheater and a second preheater as recited,
However, Thurbide discloses a first preheater (114) configured to receive a first fluid from a first fluid pump manager (106) and heat the first fluid to a predetermined temperature;
 and a second preheater (114) configured to receive a second fluid from a second fluid pump manager (112) and heat the second fluid to a predetermined temperature.  Thurbide also discloses the heating/cooling devices are located upstream an oven (122).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Al-Moniee and Zhou by including the heating/cooling device as disclosed by Thurbide in order to raise the temperature of the fluids closer to the oven temperature (Thurbide: col. 4, lines 62-65).
Al-Moniee as modified by Zhou and Thurbide does not recite a pressure regulator as recited.
	However, Berg recites a pressure regulator (148) located downstream of an optical detector flow cell (192) and configured to actively control a pressure at the optical detector flow cell (col. 4, lines 15-20).
Berg and the Al-Moniee-Zhou-Thurbide combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the pressure regulator of Berg with the system of the Al-Moniee-Zhou-Thurbide combination by connecting the pressure regulator of Berg to the outlet of the optical detector flow cell of Al-Moniee as suggested by Berg, and that in combination, the pressure regulator and the optical detector flow cell merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of the Al-Moniee-Zhou-Thurbide combination by including the pressure regulator as disclosed by Berg to achieve the predictable result of controlling the fluid pressure at the outlet of the optical detector flow cell.
Al-Moniee as presently modified by Zhou, Thurbide and Berg does not disclose a controller as recited.
However, Berg discloses a controller (Berg: col. 4, lines 26-29) configured to control operation of a first fluid pump manager (Berg: 112), a second fluid pump manager (Berg: 118), other individual modules (col. 4, lines 26-29), and a pressure regulator (Berg: 148).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Al-Moniee, Zhou, Thurbide and Berg to include the controller as disclosed by Berg in order to automate the system of Al-Moniee, Zhou, Thurbide and Berg.
Al-Moniee as presently modified by Zhou, Thurbide and Berg discloses a controller (Berg: col. 4, lines 26-29) configured to control operation of the first fluid pump manager (Al-Moniee: 14a and Berg: 112), the second fluid pump manager (Al-Moniee: 14b and Berg: 118), the first preheater (Thurbide: 114), the second preheater (Thurbide: 114), and the pressure regulator (Berg: 148) in order to control a temperature (Zhou: paragraph [0049 and Thurbide: col. 4, lines 62-65), pressure (Berg: col. 4, lines 15-20), and composition of the fluid mixture (Al-Moniee: col. 8, lines 27-45) within the optical detector flow cell.
Regarding the recitation that the structures are controlled in order to measure the miscibility of various fluid compositions, the examiner notes that this recitation describes the intended use of the apparatus and does not distinguish the claimed invention over the prior art.
	Regarding claim 9, the system of Al-Moniee, Zhou, Thurbide and Berg of claim 17 performs the claimed method steps.

As for claim 14, Berg as modified by Petro and Thurbide discloses controlling a temperature of the fluid prior to entering the optical detector cell using a third preheater (Thurbide: 114) located downstream of the mixer (Berg: 126, 140, 220, 180 and Thurbide: 116) and located upstream of the optical detector flow cell (Berg: 192 and Thurbide: 128).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,772,287 issued to Al-Moniee et al. (“Al-Moniee”) in view of U.S. Patent Application Publication 2011/0167898 by Zhou et al. (“Zhou”), U.S. Patent 8,293,111 issued to Thurbide (“Thurbide”) and U.S. Patent 9,764,251 issued to Berg et al. (“Berg”) as applied to claims 1 and 9, further in view of U.S. Patent 9,518,960 issued to Nema et al. (“Nema”).

As for claims 7 and 15, Al-Moniee as modified by Zhou, Thurbide and Berg discloses the system of claim 1 and the method of claim 9 (see the rejections of claims 1 and 9 above).
Al-Moniee as modified by Zhou, Thurbide and Berg does not disclose that the optical detector flow cell is a component of a UV-vis detector utilizing a wavelength selected based on a scattering efficiency through immiscible fluids and a scattering or absorption of light through miscible fluids.  Instead, Al-Moniee discloses an optical detector flow cell (24) that uses an unspecified wavelength to detect samples.
However, Nema discloses an optical detector flow cell that is a component of a UV-vis detector utilizing a wavelength (254 nm; col. 8, lines 59-62) selected based on a scattering efficiency through immiscible fluids and a scattering or absorption of light through miscible fluids (inherent; see Applicant’s specification; paragraphs [0033] and [0037]).  Nema discloses that the optical detector flow cell is used to detect samples (col. 16, lines 56-61).
Because Al-Moniee and Berg both disclose optical detector flow cells that detect samples, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the optical detector flow cell of Nema for the optical detector flow cell of Al-Moniee to achieve the predictable result of detecting a sample.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853